 8:12-cr-00344-RFR-MDN Doc # 590 Filed: 05/14/20 Page 1 of 1 - Page ID # 3968



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:12CR344

        vs.
                                                                     ORDER
RANDALL DAVID DUE,

                      Defendant.


       This matter is before the Court on the Court’s own motion pursuant to 28 U.S.C.

§ 455(a), which states: “Any . . . judge . . . of the United States shall disqualify himself in

any proceeding in which his impartiality might reasonably be questioned.” Upon review

of the parties and the record in the above-designated case, the undersigned judge shall,

and hereby does, recuse himself from the above-designated case pursuant to 28 U.S.C.

§ 455(a).

       SO ORDERED.



       Dated this 14th day of May, 2020.

                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge
